Citation Nr: 0012789	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-operative 
osteochondritis dissecans, right knee, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  This appeal arises from an August 1998 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).

In January 2000, the veteran testified by videoconference 
hearing before the Board of Veterans' Appeals (Board) member 
rendering this decision.


REMAND

The veteran is currently seeking an increased evaluation for 
his service connected right knee disability.  Review of the 
record indicates that the veteran was last examined for VA 
compensation purposes in February 1998.  That examination 
report did not include X-rays of the veteran's right knee.  
The veteran has reported that his right knee disability has 
worsened since the last examination, and an X-ray report 
dated in February 1999 showed advanced 
degenerative/osteoarthritic changes, most severe in the 
medial compartment of the knee.  It is unclear from the 
record whether arthritic changes would be considered part of 
the service connected right knee disability.  If they are, 
the veteran may be entitled to a separate rating.  See the VA 
General Counsel's opinion, VAOGPREC 23-97.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the 
current state of the medical record, makes it necessary for 
the veteran to undergo a VA orthopedic examination for 
assessment of the functional loss associated with the service 
connected right knee disability.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
orthopedic examination of the right knee.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
right knee pathology.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the knee, should be conducted 
and the examiner should review the 
results of the testing prior to 
completion of the report.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the right knee.  The report 
of examination should include complete 
rationale for the conclusions reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Following completion of the above, 
the RO should review the veteran's claim 
with regard to the additional evidence 
obtained.  In this regard, the RO should 
note that the VA Office of General 
Counsel has issued a precedent opinion 
regarding multiple ratings for arthritis 
and other musculoskeletal disabilities.  
The General Counsel held that a single 
musculoskeletal disability may receive 
separate ratings under the diagnostic 
codes for arthritis (5003 and/or 5010) 
and under diagnostic codes which rate 
musculoskeletal disabilities under 
criteria other than limitation of motion, 
specifically, 5257).  VAOGPREC 23-97.  
Thus, the RO must determine whether the 
veteran's right knee arthritis is part of 
the service connected disability, and if 
so, consider the cited GC opinion in the 
rating of the knee disability.

Following the above, a supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




